NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with FED. R. APP. P. 32.1



               United States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois 60604

                              Submitted August 31, 2022*
                              Decided September 6, 2022

                                        Before

                   FRANK H. EASTERBROOK, Circuit Judge

                   AMY J. ST. EVE, Circuit Judge

                   CANDACE JACKSON-AKIWUMI, Circuit Judge

No. 21-2673

UNITED STATES OF AMERICA,                      Appeal from the United States District
     Plaintiff-Appellee,                       Court for the Northern District of Indiana,
                                               Hammond Division.

      v.                                       No. 2:09 CR 43

STANTON L. CEPHUS,                             James T. Moody,
    Defendant-Appellant.                       Judge.

                                      ORDER

      Stanton Cephus, a federal inmate, moved for compassionate release based on his
morbid obesity and the COVID-19 pandemic. The district court denied his motion.



      *  We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 21-2673                                                                        Page 2

Because the court’s weighing of the sentencing factors under 18 U.S.C. § 3553(a) was
sufficient to deny relief, we affirm.

        Cephus participated in a sex trafficking operation. He and his co-conspirators
forced women and girls into prostitution using fraud, violence, threats, and drugs.
Cephus drove the women and girls to meet clients and collected payments. Although
he did not physically beat any of the victims, he was present during some beatings and
thus was aware that this was a tactic used to keep victims in line. In 2009, a jury
convicted Cephus on several counts stemming from this operation, and in 2011, the
district court sentenced him to 324 months’ imprisonment.

        In October 2020, Cephus sought compassionate release. See 18 U.S.C.
§ 3582(c)(1)(A)(i). He argued that he had “extraordinary and compelling” reasons for
release: His health conditions—most notably morbid obesity (when he filed his motion,
he weighed 436 pounds and had a body mass index of 60.8), but also hypertension,
diabetes, hyperlipidemia, sleep apnea, vitamin D deficiency, and asthma—heightened
his risk of severe complications if he contracted COVID-19. He also argued that the
sentencing factors under 18 U.S.C. § 3553(a), particularly his positive record while in
prison, compelled a reduced sentence.

       The district court denied the motion. The court concluded, first, that the
availability of COVID-19 vaccines meant that Cephus's health conditions were not
extraordinary and compelling reasons for release. The § 3553(a) factors, the court
continued, also counseled against release. The court highlighted the “horrendous”
nature and circumstances of his offense—the force, violence, fraud, coercion, and drugs
that he and his co-conspirators used to cause women and girls to engage in prostitution.
He personally recruited victims, drove them to meet clients, collected money, and knew
that victims were being tormented by other members of the operation. The court also
alluded to the need for deterrence (given the predatory nature of his acts) and the need
to promote respect for the law and provide just punishment (given his failure to accept
responsibility for his actions, exemplified by his remark that he was merely a
bystander).

        On appeal, Cephus argues that the district court abused its discretion when it
concluded that the § 3553(a) factors did not favor release. He says the court overstated
the seriousness of his involvement in the operation and never considered the evidence
of his improved behavior in prison.
No. 21-2673                                                                             Page 3

       The district court, however, appropriately exercised its discretion in denying the
motion. The court reasonably concluded that the nature and circumstances of Cephus’s
offense were serious because his actions led to the sexual victimization of several girls
and women. See United States v. Kurzynowski, 17 F.4th 756, 760 (7th Cir. 2021). Although
Cephus disputes the court’s conclusion that his conduct was so “horrendous” that it
outweighed his positive post-sentencing conduct, we do not reweigh the sentencing
factors. United States v. De La Torre, 940 F.3d 938, 954 (7th Cir. 2019). Further, the court’s
assessment of this factor alone was sufficient reason to deny compassionate release.
See United States v. Ugbah, 4 F.4th 595, 598 (7th Cir. 2021).

       With regard to the court’s reference to the availability of vaccines, Cephus also
argues that they cannot fully benefit him because of his morbid obesity. See United States
v. Newton, 37 F.4th 1207, 1208–09 (7th Cir. 2022); United States v. Rucker, 27 F.4th 560, 563
(7th Cir. 2022). But any challenge to the court’s assessment of Cephus’s COVID-19 risk
is beside the point because the court adequately explained why the § 3553(a) factors did
not favor release. See Rucker, 27 F.4th at 563.

       We have considered Cephus’s other arguments, but none has merit.

                                                                                  AFFIRMED